Mr. Justice Paxson
delivered the opinion of the court,
We held in Phillips v. Meily, decided at the present term [ante, p. 536], that the uncorroborated oath of the maker of an instrument of writing, contradicted by the oath of the opposite party, was not sufficient to submit to the jury upon the question of the reformation of the instrument. While this record presents a different question, it is not without analogy to Phillips v. Meily.
The case below, was a scire facias upon a mortgage given by Laura Wright to secure a debt of her husband and co-defendant. That a married woman may mortgage her separate estate to secure her husband’s debt has been expressly decided : Haffey v. Carey, 23 P. F. S., 431. It was not denied that the husband owed the money for which the mortgage was given; hence if the instrument was obtained without fraud or duress practised upon the wife, and was executed with the formalities required by law, her separate estate is bound.
The learned Judge submitted the case to the jury upon the evidence, and a verdict was rendered for the defendants. The only question we need consider is whether there was sufficient evidence of fraud to submit to the jury.
The testimony of the plaintiff and defendant is in direct conflict with regard to the alleged fraud. If the plaintiff is believed, there was no fraud; if Mrs. Wright is believed, she was imposed upon by the plaintiff. Were this a bill to reform the mortgage, a chancellor could not make a decree upon this condition of the evidence. But the question here involves the due execution of a mortgage by a married woman. All the requirements of the law must be complied with in order *573to bind her separate estate for her husband’s debt. Upon this point we have the official certificate of the magistrate that the mortgage was acknowledged in the manner required by law, and the oath of that officer when on the witness stand in support of his certificate. He testified that he examined her apart from her husband"; that he explained to her the character of the instrument. “ I told her then certainly what it was, and what it would do; asked her if she was doing it freely and voluntarily, without any compulsion. She acknowledged it there before me......I thought it an unwise tiling for her to do. 1 certainly told her the effect......I told her it was a mortgage ..... and unless it was paid within a year and three months they could take her house and lot, and she understood that and was willing it to be so.”
I have given enough of the magistrate’s testimony to show that it fully sustains his official certificate, that the full contents of the paper were made known to her, as required by the Act of Assembly. We must take a common sense view of the matter. The acknowledgment was taken as probably nearly all other acknowledgments are taken throughout the State. If the mortgage had been read over to Mrs. Wright it would have been a literal compliance with the Act of Assembly. Yet in that case the defendant, if an ignorant woman, as is alleged, might, and probably would, have had a very imperfect understanding of its force and effect. Instead of doing so the magistrate explained it to her; told her that it was a mortgage; that if the money was not paid when due it would take away her house and lot. In what stronger language could he have informed her of the character of the paper? It was just what would make the strongest impression upon the mind of an ignorant woman, and cause her to hesitate if the act was not her free will.
Nor was the magistrate essentially contradicted, even by Mrs. Wright, upon this point. Both she and her husband admit that the magistrate explained the character of the paper to them, but with the qualification that such explanation was made after the paper was signed. This was natural, and no doubt in accordance with the truth. A paper is usually signed before it is acknowledged. The magistrate is then called upon to take the acknowledgment. Then is the time to make known the character of the paper. Then is the time to object if any fraud or duress has been practised, and in case of such objection no magistrate of average respectability, who understands his duties, will proceed further. Mrs. Wright does not say that when she acknowledged the mortgage its contents had not been made known to her; the certificate and the oath of the magistrate are full upon that point, and there *574was nothing in the case which was entitled to go to the jury to contradict the certificate, certainly not enough to overcome it. The mortgage of a married woman would be as worthless as the paper upon which it is written if the acknowledgment can ,be overthrown by her mere statement that she did not fully understand the paper.
The learned Judge should have given a binding instruction to find for the plaintiff.
Judgment reversed, and a venire facias de novo awarded.